Citation Nr: 1026239	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to October 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In April 2008, the 
case was remanded for additional development and to satisfy 
notice requirements.  

The matter of entitlement to service connection for a chronic 
acquired psychiatric disorder, to include depression and anxiety, 
was also previously before the Board in April 2008 when it was 
remanded for additional development.  A June 2009 rating decision 
granted service connection for an anxiety disorder.  
Consequently, that matter is no longer before the Board.


FINDING OF FACT

The Veteran's right ear hearing loss was noted on induction, and 
is not shown to have permanently increased in severity beyond 
natural progression during his active service (or as a result of 
an event or injury therein).


CONCLUSION OF LAW

Service connection for right ear hearing loss disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
June 2004 and April 2008 letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The April 2008 letter also informed the appellant of disability 
rating and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in 
September 2004 and twice in February 2009; as will be discussed 
in greater detail below, these examinations are adequate.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Factual Background

The Veteran's service personnel records reflect that he served 
aboard the USS Bennington and that his military occupational 
specialty (MOS) was fireman.  He served as a boiler room 
technician.  His STRs show that an audiometric examination 
performed during his service entrance examination in June 1967 
revealed the following puretone air conduction thresholds, in 
decibels: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25 (40)
15 (25)
15 (25)
n/a
25 (30)
n/a

[The figures in parentheses represent conversions of audiometry 
reported in ASA values to ISO (ANSI) units, and are provided for 
data comparison purposes.]

It was clinically noted that he had "defective hearing [tympanic 
membrane]," and he received a 2 on physical profile for hearing.  
On September 1969 separation examination, whispered voice test 
results were 15/15 bilaterally.  On clinical examination on 
entrance and separation, the ears were noted as being normal.  

February 2004 to August 2006 VA outpatient treatment records are 
silent for any complaints, findings, treatment, or diagnosis of 
right ear hearing loss.  In July 2004, the Veteran complained of 
"trickling" in his right ear.  In September 2004, he was 
referred to an otolaryngologist for follow-up care after an 
abnormal middle ear function was noted during his September 2004 
VA audiological evaluation.

On September 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
30
25
30
25
30
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The Veteran reported in-service noise 
exposure that included firearms, firing ranges, missile 
launchers, naval guns, helicopters and ship engines.  Hearing 
protection was sometimes worn.  Postservice noise exposure 
included construction and demolition work, factory/plant work, 
carpentry tools, auto and tire repair, power tools, jack hammers, 
chain saws, power lawn mowers, weed eaters, leaf/grass blowers, 
cement mixers, and conveyer belts.  Hearing protection was not 
worn.  Hearing that was "essentially normal" was diagnosed in 
the right ear.  The examiner did not provide any opinions 
regarding the etiology of the Veteran's right ear hearing loss.  

At the March 2008 Travel Board hearing, the Veteran testified 
that he first noticed hearing loss while in service although he 
did not seek treatment for it until the past five or six years.  
He stated he did not seek private treatment for his hearing loss, 
and only sought treatment from the Houston VA Medical Center.

On February 18, 2009 VA examination, the Veteran complained of 
progressive hearing loss since his separation from service in 
1969; he described the loss as being greater in the right ear 
than in his left ear.  After a physical examination, subjective 
hearing loss was assessed.  The examiner stated it was difficult 
for him to assess the Veteran's hearing loss without an audiogram 
to determine if his hearing loss was sensorineural or conductive 
in nature.  He then stated, "In the event that there is a 
sensorineural component, it is as likely as not to be caused by 
the noise exposure in the service; however, a conductive 
component would not be a result of his exposure [to noise] in the 
military."

On February 19, 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
30
20
20
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Normal hearing at 1000, 2000, and 4000 
Hz with a mild, conductive hearing loss at 500 and 3000 Hz was 
diagnosed.  It was also noted that the Veteran had an abnormal 
middle ear function.  The examiner reviewed the Veteran's claims 
file and stated, "Hearing screening at enlistment (6/14/67) 
showed normal hearing in both ears if ISO standards for 
calibration were used . . . If ASA standards for calibration were 
used, [the Veteran] had normal hearing 1-2kHz with a mild loss at 
500 Hz and at 4000 Hz bilaterally.  At separation, [his] hearing 
was screened by Whispered Voice Test; results were normal 
suggesting his hearing was adequate for daily activities."  
Based upon the foregoing, the examiner opined, "The hearing 
evaluation today shows no significant change in hearing compared 
to enlistment test results using ISO calibration.  If enlistment 
results are recorded using ASA calibration, today's thresholds 
show an improvement in hearing.  In my opinion, military duty did 
not change this Veteran's hearing."

February to April 2009 VA outpatient treatment records show that 
the Veteran was referred to an otolaryngologist for follow-up 
care after his February 2009 VA audiological evaluation.  The 
Veteran complained of constantly clogged ears, nasal congestion, 
and itchy eyes; allergic rhinitis and eustachian tube dysfunction 
were assessed.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases (including organic diseases of the 
nervous system, to include SNHL), service connection may be 
established on a presumptive basis if they are manifested to a 
compensable degree in a specified period of time postservice (one 
year for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-
existing injury or disease is considered to have been aggravated 
by active service where there is an increase in disability during 
such service, unless clear and unmistakable evidence shows that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that lack 
of aggravation could be shown by establishing there was no 
increase in disability or that any increase in disability was due 
to the natural progress of the pre-existing condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

A threshold question that must be addressed here, as in any claim 
seeking service connection, is whether the Veteran indeed has the 
disability for which service connection is sought, i.e., right 
ear hearing loss.  Although a right ear hearing loss disability 
was not shown on February 19, 2009 VA audiological evaluation, a 
right ear hearing loss disability by VA standards was shown on 
September 2004 VA audiological evaluation.  In McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensating is filed or during the pendency of that claim.  

As noted above, the Veteran's June 1967 service entrance 
examination revealed that he had a right ear hearing loss 
disability by VA standards at that time.  It was clinically noted 
that he had "defective hearing [tympanic membrane]," and he 
received a 2 on physical profile for hearing.  Such evidence 
establishes that right ear hearing loss preexisted the Veteran's 
active service (and he is not entitled to a presumption of 
soundness on entry in service as to such disability.  See 
38 U.S.C.A. § 1132).  The pre-existence of the disability 
precludes consideration of whether it was incurred in service.  
Consequently, to establish service connection for right ear 
hearing loss, the Veteran must establish that such pre-existing 
disability was aggravated by his service.  To establish 
aggravation he must show that the right ear hearing loss 
increased in severity, beyond natural progression, during/or as a 
result of his service.  See Wagner, 370 F.3d at 1096.

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In large measure 
the significance of the various findings (i.e., whether they 
reflect a permanent increase in the level of severity/underlying 
pathology of the disability or merely reflect an acute 
exacerbation) is a medical question.  Here, not only is there no 
medical evidence during service showing an increase in severity 
of the Veteran's right ear hearing loss, but there is also no 
competent postservice (medical) evidence suggesting that the 
Veteran's preexisting right ear hearing loss increased in 
severity during, or as a result of, his service.  

Significantly, the Veteran's STRs are silent for any complaints 
or treatment of right ear hearing loss, and whispered voice 
testing at the time of his separation from service indicated his 
hearing was adequate for daily activities.  Furthermore, as noted 
and opined by the February 19, 2009 VA examiner, the Veteran's 
June 1967 enlistment audiogram showed mild right ear hearing loss 
at the 500 Hz and 4000 Hz levels, but the February 19, 2009 VA 
audiological evaluation showed normal hearing in the right ear at 
1000, 2000, and 4000 Hz levels and mild, conductive right ear 
hearing loss at the 500 and 3000 Hz levels; thus, a comparison of 
the two audiogram reports indicates that the Veteran's right ear 
hearing loss has improved over the years.  The VA examiner also 
opined that the Veteran's military service did not change or 
aggravate his right ear hearing loss.  These are the only medical 
opinions in the record that specifically address the question of 
whether the Veteran's current right ear hearing loss disability 
may have been caused by or aggravated by an etiological factor in 
service.  

There is no other competent (medical) evidence of record to 
refute the opinion of the February 19, 2009 VA examiner.  VA 
treatment records of record and the report from the September 
2004 VA audiological evaluation do not include any etiological 
opinions as to whether the Veteran's right ear hearing loss was 
incurred in or aggravated by his military service.  The February 
18, 2009 VA examiner stated that if an audiogram showed the 
Veteran's right ear hearing loss was conductive in nature, then 
such hearing loss would not be related to his noise exposure in 
service.  This statement supports the findings and opinion 
reported by the February 19, 2009 VA examiner, as conductive (not 
sensorineural) hearing loss was diagnosed.  The Veteran's own 
statements relating his right ear hearing loss disability to 
noise exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology; this is a question that is medical in nature and not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's preexisting right ear hearing loss disability increased 
in severity during, or as a result of his service beyond natural 
progression, or that it had its onset in service.  Accordingly, 
the claim of service connection for a right ear hearing loss 
disability must be denied.


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


